

EXHIBIT 10.17


GREATER COMMUNITY BANCORP
RESTRICTED STOCK AGREEMENT
THIS RESTRICTED STOCK AGREEMENT, dated as of _________ (the “Grant Date”), is
made by and between Greater Community Bancorp, a New Jersey corporation (the
“Company”), and _____________ _ (the “Executive”).
 
RECITALS
 
WHEREAS, the Company believes it to be in the best interests of the Company and
its shareholders to provide an incentive for certain of its key employees to
work for and manage the affairs of the Company in such a way that its shares
become more valuable.
 
NOW, THEREFORE, in consideration of these premises and the services to be
performed by the Executive, the Company hereby awards shares of restricted stock
to the Executive on the terms and conditions hereinafter set forth.
 
1. AWARD GOVERNED BY TERMS OF AGREEMENT AND PLAN. This award shall be governed
by the terms of this Restricted Stock Agreement. This award is also subject in
all respects to the provisions of Greater Community Bancorp’s 2006 Long-Term
Stock Compensation Plan (the “Plan”). In the event of any conflict between any
provisions of this award and the provisions of the Plan, the provisions of the
Plan shall control. Terms defined in the Plan where used herein shall have the
meanings as so defined. Executive hereby acknowledges receipt of a copy of the
Plan.
 
2. GRANT. The Company hereby grants and issues to the Executive x,xxx shares of
the Company’s common stock, $0.50 par value per share, subject to the rights,
restrictions, obligations and limitations set forth herein (the “Restricted
Stock”).
 
3. VESTING RESTRICTIONS. The Restricted Stock shall become vested as follows:
 

 
(a)
The Restricted Stock grant shall become vested for xxx shares if Executive
remains continuously employed by the Company through the date that is one year
after the Grant Date.

     

 
(b)
The Restricted Stock grant shall become vested for an additional xxx shares if
Executive remains continuously employed by the Company through the date that is
two years after the Grant.

     

 
(c)
The Restricted Stock grant shall become vested for an additional xxx shares if
Executive remains continuously employed by the Company through the date that is
three years after the Grant Date.

     

 
(d)
The Restricted Stock grant shall become vested for the final xxx shares if
Executive remains continuously employed by the Company through the date that is
four years after the Grant Date.


 
 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, all restrictions shall lapse in the event of a
termination of employment as a result of Executive's death, Disability or
Retirement, or upon the occurrence of a Change in Control of the Company while
the Executive remains employed. The period of time during which the Restricted
Stock covered by this Agreement are subject to the forfeiture restrictions is
referred to as the “Restricted Period.” If the Executive’s employment with the
Company terminates during the Restricted Period for any reason other than death,
Disability or Retirement, any Restricted Stock for which the restrictions have
not yet lapsed shall be forfeited to the Company on the date of such
termination, without any further obligations of the Company to the Executive,
and all rights of the Executive with respect to such Restricted Stock shall
terminate.
 
4. RIGHTS DURING RESTRICTED PERIOD. During the Restricted Period, the Executive
shall have the right to vote the Restricted Stock and to receive any cash
dividends. However, stock dividends, stock rights or others securities issued
with respect to the Restricted Stock shall be forfeitable and subject to the
same restrictions as exist regarding the original shares of Restricted Stock. If
any stock dividend is declared upon the Restricted Stock, or there is any stock
split, stock distribution, or other change in the corporate structure of the
Company with respect to the Restricted Stock, the aggregate number and kind of
shares covered by this Restricted Stock grant shall be proportionately and
appropriately adjusted (subject to the same restrictions applicable to the
original shares of Restricted Stock). The Restricted Stock may not be sold,
assigned, transferred, pledged, encumbered or otherwise disposed of prior to
vesting.
 
5. CUSTODY. The Restricted Stock issued the Executive hereunder shall be held,
along with any stock dividends and other non-cash distributions relating
thereto, in custody by the Company or an agent for the Company until it shall
become vested. If any certificates are issued for shares of Restricted Stock
during the Restricted Period, such certificates representing shares of
Restricted Stock and any such stock dividends or distributions during the
Restricted Period shall bear an appropriate legend as determined by the Company
referring to the applicable terms, conditions and restrictions and the Executive
shall deliver a signed, blank stock power to the Company relating thereto.
 
6. TAX WITHHOLDING. The Company may require payment of or withhold any tax which
it believes is required as a result of the lapse of the applicable restrictions
and the Company may defer making delivery of the shares until arrangements
satisfactory to the Company have been made with respect to such withholding
obligations. The Executive may satisfy any tax withholding obligations arising
with respect to the Restricted Stock in whole or in part by tendering a check to
the Company for any required amount or by election to have the Company withhold
the required amounts from other compensation payable to the Executive.
 
7. IMPACT ON OTHER BENEFITS. The value of the Restricted Stock granted
hereunder, either on the Grant Date or at the time such shares become vested,
shall not be included as compensation or earnings for purposes of any other
Company benefit plan or program.

8. EXECUTIVE’S EMPLOYMENT. Nothing in this Agreement shall interfere with or
limit in any way the right of the Company to terminate the executive’s
employment at any time, nor confer upon the Executive any right to continue in
the employ of the Company for any given period or upon any specific terms or
conditions.
 


 
 

--------------------------------------------------------------------------------

 
 
9. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the internal laws of the State of New Jersey to the extent not
preempted by federal law.
 
10. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties, may be amended only in writing with the consent of both parties,
and shall be binding upon the parties hereto, their heirs, executors,
administrators, successors and assigns, including any successor of the Company.
 
IN WITNESS WHEREOF, the Company and the Executive have signed this Restricted
Stock Agreement and the Executive has agreed to all of its terms, conditions and
restrictions, all as of the date set forth above.
 

       
GREATER COMMUNITY BANCORP
     
By: 
         
Title: 
               
EXECUTIVE
           
Name:
 






